Title: To James Madison from William Lyman, 10 September 1808
From: Lyman, William
To: Madison, James



Sir,
American Consulate, London, September 10. 1808.

I have the honour herewith to enclose a Copy, as you will percieve, of a Communication made to Mr. Pinkney, relative to the Subject therein mentioned, which I believe he hath communicated to you.  I also take this Occasion to mention the case of the Golay bound from Lisbon to NewYork brought in here and condemned, on board whereof, was some wine for your use, which hath been restored with some other goods to my Claim therefor, but the Captors having appealed from the Decree of restitution, Bail was necessary.  I accordingly prevailed with the House of Mullett & Co. to be answerable in the premises who have received the wine and will forward it to you, in case the same shall be in good order and not plundered as is generally the case, so as to be unfit for your use.  I am Sir Your most obedient servant

Wm. Lyman

